Citation Nr: 1042768	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-15 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right ear hearing loss.

2.  Entitlement to an initial compensable rating for left ear 
hearing loss as a residual of a perforated tympanic membrane 
(eardrum).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 
to June 1967.

This appeal to the Board of Veterans' Appeals (Board) originated 
from an August 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas - which, in 
relevant part, denied a petition to reopen a claim for service 
connection for bilateral (i.e., right and left ear) hearing loss 
and service connection for tinnitus (ringing in the ears).  The 
Veteran appealed.  In another decision since issued in December 
2006 during the pendency of the appeal, the RO granted service 
connection for left ear hearing loss only, as a residual of a 
perforated left tympanic membrane, and assigned an initial 
noncompensable (i.e., 0 percent) rating retroactively effective 
from March 31, 2004, the date of receipt of the Veteran's 
petition to reopen this claim.  The RO also granted service 
connection for tinnitus and assigned a 10 percent rating, 
also retroactively effective from March 31, 2004, which is the 
highest possible rating for tinnitus.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2010).  See also Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  The Veteran continued to appeal the 
denial of service connection for right ear hearing loss.  He also 
appealed the noncompensable rating initially assigned for his 
left ear hearing loss.  See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  See also Grantham v. Brown, 114 F.3d 1156 (Fed. 
Cir. 1997) (indicating that, where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
notice of disagreement (NOD) thereafter must be timely filed to 
initiate appellate review of the claim concerning "downstream" 
issues such as the compensation level assigned for the disability 
and effective date).

In August 2010, as support for these claims, the Veteran 
testified at a hearing at the RO before the undersigned Veterans 
Law Judge of the Board, commonly referred to as a Travel Board 
hearing.




FINDINGS OF FACT

1.  A September 1972 rating decision initially considered and 
denied the Veteran's claim for service connection for bilateral 
hearing loss, and he did not appeal.

2.  But additional evidence received since that decision, 
including as it concerns the hearing loss in his right ear in 
particular, relates to an unestablished fact necessary to 
substantiate this claim, is not cumulative or redundant of 
evidence considered in that earlier decision, and raises a 
reasonable possibility of substantiating this claim.

3.  However, the weight of the competent and credible evidence is 
against finding that his right ear hearing loss initially 
manifested during his military service, including as a result of 
acoustic trauma or other injury, or within one year of his 
discharge, or alternatively was caused or made chronically worse 
by his 
service-connected left ear hearing loss.

4.  The Veteran is not deaf in his right ear (although he has 
hearing loss in this ear), so it is presumed the hearing acuity 
in this nonservice-connected ear is Level I, and the results of 
his April 2006 and October 2007 VA audiological evaluations show 
he has level IV hearing acuity in his service-connected left ear.


CONCLUSIONS OF LAW

1.  The September 1972 rating decision that initially considered 
and denied the Veteran's claim for service connection for 
bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been submitted since that 
decision, however, to reopen the claim for service connection for 
right ear hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

3.  But the most probative evidence still indicates this right 
ear hearing loss was not incurred in or aggravated by service, 
may not be presumed to have been incurred in service, and is not 
proximately due to, the result of, or aggravated by the service-
connected left ear hearing loss.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

4.  The criteria also are not met for an initial compensable 
rating for the left ear hearing loss.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87, Diagnostic Code 6100 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in April 2004, 
September 2007, and June 2008.  These letters informed him of the 
evidence required to reopen his previously denied, unappealed, 
claim for service connection, and of the evidence required to 
substantiate his claim on its underlying merits, and of his and 
VA's respective responsibilities in obtaining this supporting 
evidence.  Moreover, since the Board is reopening the claim 
concerning his right ear hearing loss, the holding in 
Kent v. Nicholson, 20 Vet. App. 1 (2006), indicating VA must 
advise him of the specific reasons his claim was previously 
denied so he has opportunity to submit or identify evidence 
addressing this evidentiary shortcoming, is ultimately 
inconsequential.  See also VA Gen. Couns. Mem., para. 2, 3 (June 
14, 2006).  It further deserves mentioning that the later 
September 2007 and June 2008 letters also complied with Dingess 
by apprising him of the downstream disability rating and 
effective date elements of his claim.

As for the claim for a higher initial rating for the left ear 
hearing loss, in cases, as here, where the claim arose in another 
context, namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the initial intended 
purpose of the notice has been served.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  Instead of issuing an additional VCAA 
notice letter in this situation concerning the downstream 
disability rating element of the claim, the provisions of 38 
U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement 
is not resolved.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
and VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).

Here, in response to his July 2007 NOD concerning the initial 
rating assigned for his left ear hearing loss, and continuance 
and confirmation of this initial rating in November 2007, the RO 
sent the Veteran this required SOC in April 2008.  And in any 
event, the September 2007 and June 2008 letters mentioned 
discussed the downstream disability rating and effective date 
elements of his claim.  Moreover, since providing that additional 
(though not technically required) Dingess notice in September 
2007 and June 2008, the RO has gone back and readjudicated his 
claim in the August 2008, July 2009 and October 2009 SSOCs - 
including considering any additional evidence received in 
response to that additional notice.  See again Mayfield IV and 
Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he and his representative identified.  He was 
also examined for VA compensation purposes in April 2006 and 
October 2007.  These examination reports and medical and other 
evidence on file contain the information needed to assess the 
severity of his left ear hearing loss, the determinative issue 
concerning this claim.  38 C.F.R. §§ 3.327, 4.2.  See also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  That most recent 
examination is about three years old, which would generally 
require another examination to reassess the severity of the 
hearing loss in this ear.  See Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have ordered 
a contemporaneous examination of the Veteran because a 23-month 
old examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); see, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991).
 
Keep in mind, however, the Veteran had that October 2007 VA 
examination in response to his July 2007 NOD alleging that the 
hearing loss in this ear was compensably disabling (i.e., more 
severe than when previously examined).  There was no such 
allegation during his more recent August 2010 Travel Board 
hearing, that his hearing acuity in this ear had further declined 
since that October 2007 VA examination.  The Court has recognized 
- albeit in a claim instead for service connection (rather than 
for a higher initial rating for an already service-connected 
disability) that the requirement of a "contemporaneous" 
examination does not require a new examination based upon the 
mere passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 
174 (2007).  The Board therefore is not requesting another 
examination - especially since, as will be explained, the 
hearing acuity in the Veteran's other ear (his right ear) must be 
presumed normal (i.e., Level I) since he is not totally deaf in 
this other ear.  38 C.F.R. § 3.383.  Only if the hearing loss in 
this other ear was service connected, which the Board is 
additionally determining in this decision is not, would it then 
become necessary to re-rate the disability as bilateral (i.e., 
right and left ear) hearing loss rather than just unilateral 
(i.e., left ear only) hearing loss.

Those April 2006 and October 2007 VA audiological evaluations, 
and especially the addendum obtained in June 2009, also included 
obtaining medical comment on whether the hearing loss in the 
Veteran's right ear is attributable to his military service, 
including secondarily as a result of the already service-
connected hearing loss in his left ear.  See 38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Hence, no further 
notice or assistance to him is required to fulfill VA's duty to 
assist him in the development of his claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001).



II.  New and Material Evidence to Reopen the Claim for Service 
Connection for Right Ear Hearing Loss

The Veteran originally filed a claim for service connection for 
bilateral hearing loss in March 1972.  In a September 1972 rating 
decision, however, the RO denied his initial claim because the 
hearing loss was not sufficient to establish a disability for VA 
compensation purposes.  He did not appeal that September 1972 
decision, so it became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

The RO has since granted service connection for left ear hearing 
loss but has continued to deny service connection for right ear 
hearing loss.  So the Veteran's current appeal concerns his 
petition to reopen this previously denied and unappealed claim 
for service connection for right ear hearing loss.  The Board 
finds that he has submitted new and material evidence to reopen 
this claim, so the Board may proceed immediately to reviewing 
this claim on its underlying merits since the RO also reopened 
the claim - albeit continued to deny the claim on its underlying 
merits, in November 2007, so he will not be prejudiced by the 
Board immediately readjudicating this claim after reopening it.  
See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

When a petition to reopen a previously denied, unappealed claim 
is presented, a two-step analysis is performed.  The first step 
is to determine whether the evidence presented or secured since 
the last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if VA determines the evidence is new and material, VA may 
then proceed to evaluate the merits of the claim on the basis of 
the all evidence of record, but only after ensuring the duty to 
assist has been fulfilled.  See Winters v. West, 12 Vet. App. 
203, 206 (1999) (en banc) (discussing the analysis set forth in 
Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. 
Cir. 2000).  This second step becomes applicable only when the 
preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 
Vet. App. 321, 325 (1999).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The newly presented evidence 
need not be probative of all the elements required to award the 
claim, but it must be probative as to each element that was a 
specified basis for the last disallowance.  Id., at 284.  In 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal 
Circuit Court reiterated this, noting that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  The credibility 
of this evidence must be presumed, albeit just for the limited 
purpose of deciding whether it is new and material.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see, too, 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Here, the evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's claim is the 
evidence that has been added to the record since the final and 
binding September 1972 rating decision.  As the stated basis of 
that denial was that the condition was not severe enough - at 
least at that time, to establish a disability by VA standards, 
new and material evidence must at least suggest the hearing loss 
in this ear is now sufficiently severe to be considered a 
disability by these VA standards (i.e., bad enough to meet the 
threshold minimum requirements of 38 C.F.R. § 3.385).  If shown 
it is, the question then would become whether this right ear 
hearing loss disability is related directly, presumptively or 
secondarily to his military service.

The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  In addition, certain chronic diseases, 
including organic disease of the nervous system such as 
sensorineural hearing loss, will be presumed to have been 
incurred in service if manifested to a compensable degree (of at 
least 10-percent disabling) within one year after service.  
This presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309(a).

In general, service connection requires:  (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing 
Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to this first requirement of a current disability, 
in Hensley v. Brown, 5 Vet. App. 155 (1993), the Court indicated 
the threshold for normal hearing is from zero to 20 decibels, and 
that higher threshold levels indicate some degree of hearing 
loss.  Id., citing Current Medical Diagnosis & Treatment, Stephen 
A. Schroeder, et. al. eds., at 110-11 (1988).  But before service 
connection may be granted for hearing loss, it must be of a 
particular level of severity.  For the purposes of applying the 
laws administered by VA, impaired hearing only will be considered 
an actual disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 
decibels or greater; or when the auditory threshold for at least 
three of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.



That said, it is not required that a hearing loss disability by 
these standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by these standards of 
38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if this current hearing loss disability 
can be adequately linked to service.  Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Service connection for hearing loss may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes (i.e., sufficient hearing loss to 
the meet the threshold requirements of § 3.385), and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159.

Service connection is also permissible on a secondary basis for 
disability that is proximately due to or the result of a service-
connected condition.  See 38 C.F.R. § 3.310(a).  This includes 
situations where a service-connected condition has chronically - 
meaning permanently - aggravated the disability in question, but 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See 38 C.F.R. § 3.310(b); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish entitlement to service connection on this 
secondary basis, there must be:  (1) evidence confirming the 
Veteran has the currently claimed disability; (2) evidence of the 
service-connected disability; and (3) medical evidence 
establishing a nexus (i.e., link) between the service-connected 
disability and the currently claimed disability.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998).

Since the September 1972 rating decision in question, the Veteran 
has submitted the reports of audiological evaluations by L.P.C., 
M.D., dated in March 2004 and December 2006, and a supporting 
medical nexus opinion from A.R.G., M.D., dated in March 2008.  
The Veteran also, as already mentioned, had two VA audiological 
evaluations for compensation purposes in April 2006 and 
October 2007, and the RO obtained a supplemental opinion in June 
2009.



This additional evidence is both new and material to the claim 
for service connection for hearing loss in the right ear because 
it relates to an unestablished fact necessary to substantiate 
this claim, is not cumulative or redundant of evidence previously 
considered, and raises a reasonable possibility of substantiating 
this claim.  Of particular note, this additional evidence 
establishes the Veteran now has sufficient hearing loss in his 
right ear to be considered a disability by VA standards, in other 
words, to satisfy the threshold minimum requirements of 38 C.F.R. 
§ 3.385.  The March 2008 letter from Dr. A.R.G. also links this 
right ear hearing loss secondarily to the left ear hearing loss, 
which is already service connected, so to a service-connected 
disability, in turn suggesting entitlement to secondary service 
connection.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  See again also Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new evidence could 
be sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin of a 
Veteran's injury or disability, even where it would not be enough 
to convince the Board to grant a claim); and see again, too, 
Justus v. Principi, 3 Vet. App. 510 (1992) (indicating the 
additional evidence in question is presumed credible for the 
limited purpose of determining whether it is new and material).  

So the claim for service connection for right ear hearing loss is 
reopened, and the Board will proceed immediately to readjudicate 
this claim on its underlying merits in the following section.

III.  Service Connection for Right Ear Hearing Loss

The March 2004 and December 2006 audiological evaluations are 
uninterpreted but appear to show high frequency right ear hearing 
loss in a similar pattern to the interpreted VA evaluations.  The 
April 2006 VA audiological evaluation shows hearing acuity in the 
right ear of a 20-decibel loss at the 500 Hz level, a 30-decibel 
loss at the 1000 Hz level, a 45-decibel loss at the 2000 Hz 
level, a 70-decibel loss at the 3000 Hz level, and a 65-decibel 
loss at the 4000 Hz level.  The Veteran's speech recognition was 
92 percent.  So the results of this evaluation show sufficient 
hearing loss in this ear to establish a disability by VA 
standards.   See 38 C.F.R. § 3.385.

So the question remaining is whether the hearing loss in this ear 
is either directly or presumptively related to the Veteran's 
military service or secondary to a service-connected disability 
- namely, the hearing loss in his left ear.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or a disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 
2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro 
v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs show normal hearing acuity on entrance and 
separation examinations and no relevant complaints of right ear 
problems, including hearing loss in this ear, while in service.  
This is probative evidence against any notion he had hearing loss 
in this ear while in service, including as a residual of a 
perforated left tympanic membrane, although not altogether 
dispositive of the claim.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  His military service ended in June 1967, and there was 
no indication of sensorineural hearing loss in this ear within 
the ensuing year, meaning by June 1968, certainly not to the 
required degree of at least 10-percent disabling to otherwise 
warrant presuming the hearing loss in this ear was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

The initial VA audiological evaluation a relatively short time 
later, in May 1972, indicated the Veteran's right ear had a 5-
decibel loss at the 500 Hz level, a 5-decibel loss at the 1000 Hz 
level, a 0-decibel loss at the 2000 Hz level, a 5-decibel loss at 
the 3000 Hz level, and a 35-decibel loss at the 4000 Hz level.  
So there was only hearing loss in this ear in the 4,000 Hz 
frequency, as he has normal hearing acuity in all of the other 
frequencies tested (500, 1,000, 2,000 and 3,000 Hz).

The earliest documented evidence of a ratable hearing loss 
disability involving this ear is the report of a March 2004 
audiological evaluation by Dr. L.P.C., so some 37 years after the 
Veteran's separation from service.  In Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006), the Federal Circuit Court recognized 
lay evidence as potentially competent to support presence of 
disability, both during service and since, even where not 
corroborated by contemporaneous medical evidence such as 
treatment records.  But the Federal Circuit Court went on to hold 
in Buchanan that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See also Maxon v. West, 12 
Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period 
without medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  The Veteran has failed to show continuity of 
symptomatology regarding the hearing loss in his right ear during 
the many years since service to otherwise support his claim.  
Establishing continuity of symptomatology under 38 C.F.R. § 
3.303(b) is an alternative method of satisfying the second and 
third Shedden requirements to trace his current disability back 
to his military service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).

But, as explained, service connection for hearing loss still may 
be granted where there is credible evidence of acoustic trauma 
due to significant noise exposure in service, post-service 
audiometric findings meeting regulatory requirements for hearing 
loss disability for VA purposes (i.e., sufficient hearing loss to 
the meet the threshold requirements of § 3.385), and a medically 
sound basis upon which to attribute the post-service findings to 
the injury in service, as opposed to intercurrent causes.  
Hensley, 5 Vet. App. at 159.

Concerning this, the April 2006 VA examiner opined that the 
Veteran's hearing loss was most likely due to civilian noise 
exposure while working as a quality control supervisor in a plant 
because both the left and right ear declined at the same rate 
after service.  The Veteran since has disputed this notion in his 
August 2010 hearing testimony - alleging, instead, that he had 
an office job in that plant so was not routinely around a lot of 
loud noise.

Others have provided additional medical comment concerning the 
etiology of the hearing loss in this ear, however.

The October 2007 VA examiner determined the Veteran had no 
residual hearing loss in his right ear from his left ear tympanic 
membrane perforation in service, which was the basis for service 
connecting the hearing loss in his left ear.

A March 2008 opinion of Dr. A.R.G. states the Veteran is known to 
have left ear hearing loss secondary to injury of the tympanic 
membrane (so referring to the perforation in service), and that 
his right ear has also suffered hearing loss over the years, 
probably related to overuse as compensation.  Dr. A.R.G., 
however, did not discuss the medical rationale for this 
conclusion regarding the etiology of the right ear hearing loss 
being associated with the service-connected left ear hearing loss 
or cite to any medical authority supporting this proposition or 
purported correlation.  Instead, his opinion was entirely 
conclusory and, therefore, has limited probative value.  See 
Miller v. West, 11 Vet. App. 345, 348 (1998) (indicating a bare 
conclusory opinion, without an explanation of the basis for the 
opinion, is inadequate to support the claim).  See also Bloom v. 
West, 12 Vet. App. 185 (1999).

This is especially significant since, in June 2009, the October 
2007 VA examiner supplemented her earlier opinion.  She 
reiterated the Veteran's bilateral hearing loss is not due to 
factors he encountered during his military service and, instead, 
is more likely than not related to occupational noise exposure 
following active duty.  She explained that his bilateral, 
symmetrical, hearing loss is consistent with 
33-years of exposure to occupational noise.  She also indicated, 
presumably in response to Dr. A.R.G.'s March 2008 letter, that 
there is no evidence in the medical literature that overuse 
causes additional hearing loss in the ear with better hearing 
acuity, and as further evidence of this she also cited to several 
studies finding the reverse correlation that the overused ear 
improves rather than suffers an "overuse" impairment.



This VA examiner's June 2009 supplemental opinion is far more 
detailed and explanatory than Dr. A.R.G.'s March 2008 letter.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the Veteran's position).  When comparing the 
probative value of this VA examiner's June 2009 supplemental 
opinion versus Dr. A.R.G.'s March 2008 letter, the Federal 
Circuit Court has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . . .")

So the weight of the competent and credible evidence indicates 
the Veteran's right ear hearing loss was not directly or 
presumptively incurred in service, including as a result of 
acoustic trauma or other injury in service like the perforation 
of his left tympanic membrane (the basis for service connecting 
the hearing loss in his left ear and associated tinnitus).  There 
is no evidence of hearing loss in his right ear either during 
service or a ratable disability for many years after service.  
Further, the VA compensation examiners agreed the hearing loss in 
this ear is not related to noise exposure in service, rather, to 
additional noise exposure during the many years since in the 
Veteran's civilian job.  The most recent VA examiner also 
disassociated the hearing loss in the Veteran's right ear from 
that in his left ear, discrediting the notion that the hearing 
loss in his right ear is alternatively secondary to the service-
connected hearing loss in his left ear.



The Veteran is competent, even as a layman, to testify to his 
symptoms of difficulty hearing over the years since service.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2).  However, he has not indicated 
any medical expertise that would additionally support his ability 
to render an underlying diagnosis, including especially to show 
he had a ratable right ear hearing loss disability according to 
the threshold requirements of § 3.385 prior to 2004, or 
thereabouts, since this is determined specifically based on the 
results of objective testing of his hearing acuity using the 
means defined in this VA regulation.  Equally importantly, he 
does not have the medical expertise to provide a probative - 
meaning competent and credible - opinion as to the etiology of 
the hearing loss in his right ear, and specifically in terms of 
whether it is attributable to his military service, either 
directly, presumptively or secondarily by way of the already 
service-connected hearing loss in his left ear, versus any 
additional noise exposure he may have had since service in his 
civilian job.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) and 
Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

For these reasons and bases, the preponderance of the evidence is 
against the claim for service connection for right ear hearing 
loss, so the doctrine of reasonable doubt is not for application, 
and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).
 
IV.  Initial Compensable Rating for the Left Ear Hearing Loss

In December 2006, the RO granted service connection for left ear 
hearing loss and assigned an initial noncompensable (i.e., 0 
percent) rating.  The Veteran appealed for a higher rating.  
However, for the reasons and bases discussed below, the Board 
finds that the hearing loss in this ear is appropriately rated at 
this noncompensable level.

Evaluations for service-connected hearing loss range from zero to 
100 percent.  These evaluations are based on organic impairment 
of hearing acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz (Hz)).  38 C.F.R. § 4.85.

To evaluate the degree of disability from impaired hearing, the 
Rating Schedule establishes eleven auditory acuity levels from 
Level I for essentially normal acuity through XI for profound 
deafness.  An acuity level is determined for each ear using Table 
VI (or Table VIA in the special circumstances listed in 38 C.F.R. 
§ 4.86).  The acuity levels for each ear are then used to 
determine a percentage evaluation for hearing impairment from 
Table VII.  Id. 

Applying the above criteria to the facts of this case, the Board 
finds that the RO properly rated the Veteran's hearing loss at 
the noncompensable level.  The April 2006 VA audiometric testing 
of the left ear revealed a 40-decibel loss at the 1000 Hz level, 
a 65-decibel loss at the 2000 Hz level, a 70-decibel loss at the 
3000 Hz level, and a 75-decibel loss at the 4000 Hz level, for an 
average decibel loss of 63.  Left ear speech discrimination, 
using the CNC, was 82 percent. 

The October 2007 VA audiometric testing of the left ear revealed 
a 30-decibel loss at the 1000 Hz level, a 60-decibel loss at the 
2000 Hz level, a 70-decibel loss at the 3000 Hz level, and a 70-
decibel loss at the 4000 Hz level, for an average decibel loss of 
58.  Left ear speech discrimination, using the CNC, was 88 
percent. 

From Table VI of 38 C.F.R. § 4.85, this results in a Roman 
Numeral III designation for this ear using the results of the 
more recent October 2007 evaluation and a slightly greater Roman 
Numeral IV designation using the results of the earlier 
April 2006 evaluation.  These designations are determined by 
intersecting the percent of speech discrimination row with the 
puretone threshold average column.  And because the Veteran is 
not deaf in his nonservice-connected right ear (though he also 
has hearing loss in this other ear), he receives a Roman Numeral 
I designation for this other ear.  38 C.F.R. §§ 3.383, 4.85(f).

A noncompensable rating is then derived from Table VII of 38 
C.F.R. § 4.85 by intersecting row IV with column I.  So a 
compensable rating is not warranted based upon the findings 
listed in those April 2006 and October 2007 VA audiological 
evaluation reports.

The Veteran also does not have the exceptional patterns of 
hearing impairment contemplated by 38 C.F.R. § 4.86(a) and (b) to 
warrant alternatively rating his hearing loss under Table VIa.  
Because of the 40-decibel loss in the 1,000 Hz frequency during 
the April 2006 VA examination, and the even lesser 30-decibel 
loss in this frequency during the subsequent October 2007 VA 
examination, he does not have at least a 55-decibel loss in all 
of the necessary frequencies (1,000, 2,000, 3,000 and 4,000 Hz) 
to warrant application of § 4.86(a).  And because he does not 
have a puretone threshold of 30 decibels or less at 1,000 Hz, and 
70 decibels or more at 2,000 Hz (it was only 60 decibels during 
his October 2007 VA examination), the Board also cannot apply the 
special provisions of § 4.86(b).

Thus, the medical evidence shows the Veteran's left ear hearing 
loss was properly rated at the noncompensable level.  In addition 
to the results of those April 2006 and October 2007 VA 
audiological evaluations, the Board has also considered the lay 
testimony the Veteran provided during his August 2010 Travel 
Board hearing.  In particular, he testified to wearing hearing 
aids in both ears.  His testimony, however, including concerning 
this, is insufficient to award a compensable rating for his 
hearing loss - especially, again, since only the hearing loss in 
his left ear is service connected.  Therefore, absent a showing 
of total deafness in his right ear, even recognizing his need for 
a hearing aid in this other ear, the hearing acuity in his right 
ear is presumed to be Level I.  See again 38 C.F.R. §§ 3.383, 
4.85(f).  It is important for him to understand that disability 
ratings for hearing impairment are derived purely by a mechanical 
- meaning nondiscretionary, application of the numeric 
designations assigned after audiological evaluations are 
rendered, which in this case clearly show that his left ear 
hearing loss was properly rated at the noncompensable level.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).



Also significant is the fact that the Compensation and Pension 
(C&P) hearing examination worksheets were revised during the 
pendency of this appeal to include the effect of the Veteran's 
hearing loss disability on his occupational functioning and daily 
activities.  See Revised Disability Examination Worksheets, Fast 
Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); 
see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007).  The October 2007 VA C&P hearing 
evaluation occurred since this revision.

Moreover, the Veteran has never had a compensable level of 
hearing loss in his left ear at any time since filing his claim, 
so the Board cannot "stage" his rating under Fenderson, 12 
Vet. App. at 125-26, because he has never met the requirements 
for a higher rating at any point during the relevant time period 
at issue.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim of 
entitlement to an initial compensable rating for his left ear 
hearing loss.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not for 
application, and his claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. 53-56.

V.  Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extra-schedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."



The question of an extra-schedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  Although the Board may not assign an extra-
schedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extra-schedular evaluation 
when the issue either is raised by the claimant or reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an extra-
schedular rating, the threshold factor for extra-schedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 0 
percent for the Veteran's left ear hearing loss contemplates the 
extent and severity of symptoms, referral to the Under Secretary 
for Benefits or the Director of Compensation and Pension Service 
for consideration of an extra-schedular evaluation is not 
required.  


In other words, there is no evidence the Veteran's left ear 
hearing loss has caused marked interference with his employment 
- meaning above and beyond that contemplated by his schedular 
rating, or required frequent periods of hospitalization so as to 
render impractical the application of the regular schedular 
standards.  See Thun. 

During his VA examinations, the Veteran acknowledged he was 
employed and did not mention any significant time lost from work 
due to his left ear hearing loss.  He also did not mention any 
less than favorable performance reviews or evaluations, 
demotions, or need for special accommodations, etc., at his job.  
According to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability.  Indeed, in Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993), the Court reiterated that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired.  So the Board does not have to refer 
this case for extra-schedular consideration.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The claim for right ear hearing loss is reopened, but denied on 
its underlying merits.

The claim for an initial compensable rating for the left ear 
hearing loss also is denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


